 

Exhibit 10.2
EXECUTION VERSION
AMENDMENT NO. 2 TO JOINT VENTURE AGREEMENT
This AMENDMENT NO. 2 TO JOINT VENTURE AGREEMENT (this “Amendment”) is made and
entered into as of July 5, 2010, by and among (i) SunPower Technology, Ltd., a
company organized under the laws of the Cayman Islands (“SPTL”); (ii) AU
Optronics Singapore Pte. Ltd., a company organized under the laws of Singapore
(“AUO”); (iii) AU Optronics Corporation, a company organized under the laws of
Taiwan, R.O.C. (“AUO Taiwan”); and (iv) SunPower Malaysia Manufacturing
SDN.BHD., a company organized under the laws of Malaysia (the “JVC”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Initial Agreement (as defined below).
RECITALS
A.    The parties hereto are parties to that certain Joint Venture Agreement
dated as of May 27, 2010, as amended by that certain Amendment No. 1 to Joint
Venture Agreement dated as of June 29, 2010 (the “Initial Agreement”).
B.    The parties hereto desire to enter into this Amendment to memorialize
their agreement with respect to the matters referred to herein.
AGREEMENT
NOW THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, do agree
as follows:
1.Each reference, whether direct or indirect, in the Initial Agreement to the
Initial Agreement (including, without limitation, references to “this
Agreement”) shall mean and be a reference to the Initial Agreement, as amended
by this Amendment.
2.Section 2.4(b)(i) of the Initial Agreement is hereby deleted in its entirety
and replaced with the following:
“(i)    SPTL shall cause to be contributed to the JVC cash contributions in an
aggregate amount equal to RM45,000,000 (less RM750,000, which represents the
aggregate amount of cash contributed by SPTL to the JVC prior to the date of
this Agreement) plus $335,000,000, with an initial portion of such contributions
being paid to the JVC prior to the Closing Date and the remaining portions paid
to the JVC over time, in each case in the amounts and on the dates mutually
agreed in writing by the JVC and the Shareholders (as may be adjusted and
amended from time to time by mutual written agreement of both Shareholders, and
in no event may the total cash contribution made by SPTL pursuant to this
Section 2.4(b)(i) exceed $350,000,000);”
3.Section 2.4(c)(i) of the Initial Agreement is hereby deleted in its entirety
and replaced with the following:
“(i)    AUO shall cause to be contributed to the JVC cash contributions in an
aggregate amount equal to RM45,000,000 plus $335,000,000, with such
contributions being paid to the JVC over time, in each case in the amounts and
on the dates mutually agreed in writing by the JVC and the Shareholders (as may
be
adjusted and amended from time to time by mutual written agreement of both
Shareholders, and in no event may the total cash contribution made by AUO
pursuant to this Section 2.4(c)(i) exceed $350,000,000);”
4.Each party hereto hereby represents to the other parties hereto that, to the
extent applicable, (i) all action on the part of such representing party, its
officers, directors, partners and securityholders necessary for the
authorization, execution, delivery and performance of all obligations under this
Amendment has been taken, (ii) this Amendment constitutes a valid and legally
binding obligation of such representing party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject as to enforceability to general principles of equity, and (iii) the
execution, delivery and performance of this Amendment will not result in any
violation of, be in conflict with, or constitute a default under, with or
without the passage of time or the giving of notice, any provision of such
representing party's organizational documents, in each case as amended through
the date hereof.
5.Except as expressly modified by this Amendment, the Initial Agreement shall
remain in full force and effect in accordance with its terms. To the extent that
there are any inconsistencies or ambiguities between this Amendment and the
Initial Agreement, the terms of this Amendment shall supersede the Initial
Agreement.     
6.This Amendment shall not be modified, amended, canceled or altered in any way,
and may not be modified by custom, usage of trade or course of dealing, except
by an instrument in writing signed by all of the parties hereto. All amendments
or modifications of this Amendment shall be binding upon the parties hereto
despite any lack of consideration so long as the same shall be in writing and
executed by the parties hereto.
7. This Amendment and all disputes arising out of or in connection with this
Amendment shall be governed by, interpreted under, and construed and enforceable
in accordance with, the laws of the State of California, without regard to
conflicts of laws principles. Any disputes incapable of being resolved by mutual
agreement of the parties hereto shall be handled in accordance with Section 18.2
(Arbitration) of the Initial Agreement; provided, however, that the JVC may not
take any action with respect to any such disputes or arbitration or settlement
thereof without the written consent of both SPTL and AUO.
8. This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
[Signatures follow]

2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to Joint
Venture Agreement to be executed by their respective duly authorized signatories
as of the day and year first written above.
AU OPTRONICS SINGAPORE PTE. LTD.
AU OPTRONICS CORPORATION
 
 
 
 
By: /s/ James CP Chen
By: /s/ Lai Juh Chen
 
 
Name: James CP Chen
Name: Lai Juh Chen
 
 
Title: Director
Title: Chief Executive Officer
 
 
SUNPOWER TECHNOLOGY, LTD.
SUNPOWER MALAYSIA MANUFACTURING SDN.BHD.
 
 
By: /s/ Thomas H. Werner
By: /s/ Thomas H. Werner
 
 
Name: Thomas H. Werner
Name: Thomas H. Werner
 
 
Title: Director
Title: Director

 
 
 
 

3